                       IN THE UNITED STATES DISTRICT COURT FOR THE
                              EASTERN DISTRICT OF TENNESSEE

   UNITED STATES OF AMERICA,                           )
   Plaintiff                                           )
                                                       )
   vs.                                                 )       No. 3:16-CR-20
                                                       )       (Collier/Guyton)
   MARK HAZELWOOD et al.,                              )
   Defendants                                          )




                           REPLY TO GOVERNMENT OPPOSITION TO
                            MOTION TO RESET TERMS OF RELEASE

           Mark Hazelwood, through counsel, files this reply to the Government’s submission dated

   October 30, 2020 (ECF No. 955), which temporarily opposes Mr. Hazelwood’s Motion to Reset

   Terms of Release, filed on October 17, 2020 (ECF No. 954) (the “October 17 Motion”). The

   Government concedes that “[i]n the event the United States does not seek rehearing of the panel’s

   decision…the panel’s decision would vitiate the rationale supporting Hazelwood’s home

   confinement….” ECF No. 955 at 2. Yet the Government asks for home confinement to remain in

   place while it engages in a “deliberative process” concerning whether to seek rehearing. Id. at 1.

   Notably, the Government makes no argument as to why a decision on bail should await the

   outcome of its deliberative process. For four reasons, the Court should reject the Government’s

   request and promptly restore Mr. Hazelwood to his pre-conviction terms of release: (1) the

   statistical chances of en banc review are exceedingly small; (2) Mr. Hazelwood has no motivation

   to flee, as flight now would upend the reversal and obliterate all the work done to secure a new

   trial; (3) the Government effectively concedes that Mr. Hazelwood has been a model releasee; and

   (4) the law requires this result.




Case 3:16-cr-00020-CLC-HBG Document 956 Filed 11/02/20 Page 1 of 6 PageID #: 22528
          A. En Banc Review is Rare, and Review by the Supreme Court is Rarer Still

          The Government posits that the “greater incentive to flee []when a defendant faces the

   ‘certainty’ of ‘incarceration’” urdergirds its request. Id. Obviously, Mr. Hazelwood faces no such

   certainty here, and, absent a conviction at a retrial, he will not face that “certainty” unless the en

   banc Sixth Circuit or the U.S. Supreme Court accepts the case and changes the outcome that the

   panel reached. However, the Government faces at least three serious obstacles to restoring the

   conviction: (1) the Solicitor General must approve seeking review, which is not a given in light

   of his important role as the courts’ gatekeeper; 1 (2) either the Sixth Circuit must agree to rehear

   the case en banc or the Supreme Court must issue a writ of certiori, both of which are even more

   rare; and (c) one of those courts must reverse the panel. We focus on the second hurdle here.

          Between 2001 and 2009, the Sixth Circuit granted en banc review in only .13% of all cases

   on appeal. 2 Between 2011 through July 2016, the Sixth Circuit granted only 17 rehearings en banc




   1 Stephen Wermiel, SCOTUS for law students: What does the Solicitor General do? (sponsored
   by Bloomberg Law), SCOTUS blog (May 2, 2012), https://www.scotusblog.com/2012/05/scotus-
   for-law-students-what-does-the-solicitor-general-do-sponsored-by-bloomberg-law/ (“As
   gatekeeper for the Court…[t]he Court relies on the Solicitor General for an honest assessment of
   when a question of federal law or sometimes of constitutional rights really merits the Court’s
   attention.”); see also Drew S. Days, No Stripe Pants and Morning Coat: The Solicitor General in
   the State and Lower Federal Courts, 11 GA ST. U. L. REV. 645, 649 (“The Solicitor General serves
   as a ‘screen’…it is the Solicitor General’s job…to take serious the concern of federal appellate
   courts that en banc review not be sought routinely.”).

   2Ryan Vacca, Acting Like an Administrative Agency: The Federal Circuit En Banc, 76 MO. L.
   REV. 733, 738 (2011).

                                                     2

Case 3:16-cr-00020-CLC-HBG Document 956 Filed 11/02/20 Page 2 of 6 PageID #: 22529
   out of thousands of cases.3 In 2018, the Sixth Circuit issued only two decisions en banc. 4 In 2019,

   it issued only five decisions en banc.5

          We need not spill much ink exploring the rarity of Supreme Court review. We will simply

   quote the Government: “Review by the Supreme Court is not automatic and the odds of having a

   case accepted for review are very low.” 6 Thus, while we fundamentally disagree with with the

   Government’s core argument—that its “deliberative process” for seeking review be equated with

   any “certainty” of incarceration—the likelihood of restoring the conviction is remote.

          B. The Fugitive Disentitlement Doctrine is a Powerful Deterrent to Flight

          The fugitive disentitlement doctrine is a more-than-sufficient deterrent that will ensure Mr.

   Hazelwood’s appearance at any future proceeding, including a new trial. “It has been settled for

   well over a century that an appellate court may dismiss the appeal of a defendant who is a fugitive

   from justice during the pendency of his appeal.” Ortega-Rodriguez v. United States, 507 U.S. 234,

   239 (1993) (citing Smith v. United States, 94 U.S. 97, 97 (1876)); see also Bonahan v. Nebraska,

   125 U.S. 692, 692 (1887); Molinaro v. New Jersey, 396 U.S. 365, 366 (1970). This appellate court




   3Martin Flumenbaum and Brad Karp, The Rarity of En Banc Review in the Second Circuit, NEW
   YORK LAW JOURNAL (Aug. 24, 2016),
   https://www.paulweiss.com/media/3679578/24august2016flumenbaumkarp.pdf; United States
   Courts, U.S. Court of Appeals - Judicial Caseload Profile, FEDERAL COURT MANAGEMENT
   STATISTICS, March 31, 2016, at 15,
   https://www.uscourts.gov/sites/default/files/data_tables/fcms_NA_appprofile0331.2016.pdf.

   4Michael R. Williams, 2018 Sixth Circuit En Bank Opinions, MICHIGAN BAR JOURNAL (May
   2019), http://www.michbar.org/file/barjournal/article/documents/pdf4article3661.pdf.

   5Michael R. Williams, 2019 Sixth Circuit En Banc Opinions, MICHIGAN BAR JOURNAL (July
   2020), http://www.michbar.org/file/barjournal/article/documents/pdf4article3964.pdf.

   6Cases That Are Appealed, U.S. Attorney’s Office for the Western District of Wisconsin (July
   16, 2015), https://www.justice.gov/usao-wdwi/victimwitness-program/cases-are-appealed.
                                                    3

Case 3:16-cr-00020-CLC-HBG Document 956 Filed 11/02/20 Page 3 of 6 PageID #: 22530
   authority is known as the “fugitive disentitlement doctrine.” See, e.g., Degen v. United States, 517

   U.S. 820, 823 (1996); United States v. Genoa, 47 F.3d 1171, 1171 (6th Cir. 1995).

            Mr. Hazelwood is well aware of the fugitive disentitlement doctrine and its

   consequences—if Mr. Hazelwood were to abscond, he would see his appeal dismissed. Mr.

   Hazelwood would not—after all this work—now sabotage his appeal and the promise of a new

   trial.

            C. The Government Concedes Mr. Hazelwood Has Been in Full Compliance with His
               Release Terms

            Without restating Mr. Hazelwood’s unblemished track record of—not mere compliance

   with—scrupulous and careful cooperation with Pretrial Services, the Government’s submission

   cites no instances of even small violations. None exist. Mr. Hazelwood has earned the trust of the

   Pretrial Services officers, and the facts surrounding his compliance over such a long period should

   weigh heavily toward restoration of his pre-conviction release conditions. Prior to the reversal,

   the Government had consented to an application (which we had not yet filed) to release Mr.

   Hazelwood on two additional days each week. The position it now takes is inconsistent with that

   consent, which was based in large measure on Mr. Hazelwood’s long record of cooperation with

   Pretrial Services.

            D. The Law Requires the Least Restrictive Release Conditions Based on the Current
               Facts

            We have cited numerous cases in this Circuit in which a reversed conviction resulted in

   restoration of the same—and in some instances, more lenient—terms. The Government cites no

   authority for the proposition that its decision to engage in a “deliberative process” should in any

   way impact the Court’s decision as to the terms of Mr. Hazelwood’s release.




                                                    4

Case 3:16-cr-00020-CLC-HBG Document 956 Filed 11/02/20 Page 4 of 6 PageID #: 22531
          United States v. Streinz provides another instructive example of a decision to grant release

   pending appeal after the court of appeals reversed the defendant’s conviction and remanded for

   new trial. United States v. Streinz, No. 10-cr-550, 2015 WL 4139120, at *1 (M.D. Fla. July 8,

   2015). There, after a three-month trial, a jury convicted Streinz of conspiracy to commit wire

   fraud and making false statements to an FDIC-insured bank. United States v. Cavallo, et al., 790

   F.3d 1202, 1210 (11th Cir. 2015). Streinz was sentenced to 60-months imprisonment and ordered

   to pay $2,322,676 in restitution. Id. Streinz appealed to the Eleventh Circuit, which reversed his

   conviction and remanded for a new trial. Id. at 1240. Before the Eleventh Circuit issued its

   mandate, Streinz moved the district court for release pending appeal, and the district court granted

   that motion pursuant to 18 U.S.C. § 3143(b)(1). Streinz, 2015 WL 4139120, at *2.

          E. Conclusion

          We ask your Honor to recall a May 11, 2014 article in the Chattanooga Times Free Press.

   The article states: “People facing lengthy sentences allowed to remain free on bond show up for

   their trials, usually on their own. They do that, Collier said, because they have confidence in the

   court system.” 7 It is Mr. Hazelwood’s steadfast confidence in the court system that motivates him

   to continue to fight to clear his name. Based on the above, and simple principles of fairness, we

   respectfully ask the Court to restore Mr. Hazelwood to his pre-conviction terms of release.




   7Todd Smith, U.S. District Judge Curtis Collier has traveled a long road, CHATTANOOGA TIMES
   FREE PRESS (May 11, 2014), https://www.timesfreepress.com/news/local/story/2014/may/11/us-
   district-judge-curtis-collier-has-traveled-long/139926/.

                                                    5

Case 3:16-cr-00020-CLC-HBG Document 956 Filed 11/02/20 Page 5 of 6 PageID #: 22532
   Dated: November 2, 2020


   Respectfully submitted,


   ____/s/__Jim Walden_________                  ___/s/_Bradley_Henry_______
   Jim Walden                                    Bradley L. Henry (BPR # 025447)
   Georgia Winston                               MICHELMAN & ROBINSON LLP
   WALDEN MACHT & HARAN LLP                      800 Third Avenue, 24 th Floor
   One Battery Park Plaza, 34 th Floor           New York, NY 10022
   New York, New York 10004                      (212) 730-7700
   (212) 335-2030                                bhenry@mrllp.com
   jwalden@wmhlaw.com                            Attorneys for Defendant Hazelwood
   Attorneys for Defendant Hazelwood




                                         6

Case 3:16-cr-00020-CLC-HBG Document 956 Filed 11/02/20 Page 6 of 6 PageID #: 22533
